Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1100 john.mills@icrinc.com Cutera Reports First Quarter 2010 Results BRISBANE, Calif., May 3, 2010 Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported financial results for the first quarter ended March 31, 2010. First quarter 2010 revenue was $13.7 million, compared to $14.4 million in the same period last year.Net loss for the first quarter of 2010 was $2.0 million, or $0.15 per diluted share. Kevin Connors, President and CEO of Cutera, stated, “Historically, our first quarter revenue is seasonally the lowest compared to the other quarters during a fiscal year.During the first quarter of 2010, our international revenue increased 14%, compared to the first quarter of 2009, however, our US revenue decreased on a year-over-year basis. Even though several industry reports indicate that our customers continue to experience strong patient demand from our products, the U.S. market continues to remain challenging as many of our prospective customers remain reluctant to purchase capital equipment.” “Our sales and marketing expenses decreased to $6.4 million, or 46% of revenue, compared to $7.0 million, or 49% of revenue, in the first quarter of 2009.This $642,000 improvement was due primarily to our 2009 restructuring efforts.On a sequential basis, our sales and marketing expenses increased $261,000 from the fourth quarter of 2009, due primarily to seasonal expenses associated with our largest trade show of the year and our annual sales meeting. In addition, we added a few new sales and marketing functions in the first quarter of 2010 to increase our focus on revenue growth.” “During the quarter, we made progress in the implementation of our strategic alliances with Obagi Medical Products, Inc. (NASDAQ: OMPI) and Sound Surgical Technologies LLC.We trained our applicable sales and service teams, enhanced our marketing plans, invested in inventories, and established our infrastructure to integrate these exciting new products through the international side of our organization.In February 2010, we commenced shipments of Obagi Medical’s physician dispensed cosmeceutical products in Japan and are planning to launch the Vaser ultra-sound assisted liposuction device during the second quarter of this year.We believe these alliances will leverage our distribution network, enhance our product offering and increase revenue in selected international markets.” Mr.
